      Case 3:19-cv-00347-MMD-WGC Document 31 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


JAMES EDWARD SCOTT,                  )                 3:19-cv-00347-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 September 21, 2020
NAPHCARE, et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion to Provide the Amounts of Summons and Amended
Complaints Necessary to Serve All of the Unserved Defendants” (ECF No. 29). Plaintiff states
that four (4) Defendants were not served due to the U.S. Marshal not being able to locate them.
Additionally, Plaintiff contends he received correspondence from the U.S. Marshal which stated
they were unable to serve the Defendants because there were “missing documents such as amended
complaints for each defendant, order from the United States District Court directing US Marshals
to serve the process, summons and proof of service.” (Id. at 1, 2.)

        On May 13, 2020, Chief District Judge Miranda M. Du issued a Screening Order
instructing the Clerk to file Plaintiff’s Complaint, send Plaintiff a courtesy copy, and to issue
summonses for Defendants Dr. Karen, Dr. Feely, Dr. Williamson, Officer J. Costello, and Officer
Franklin, and deliver the same to the U.S. Marshal for service. (ECF No. 3 at 14.) The court further
ordered the Clerk to send Plaintiff five (5) USM-285 forms and gave Plaintiff 30 days in which to
send the completed forms to the U.S. Marsal with relevant information as to each Defendant on
each form. (Id. at 15, 16.)

        On August 21, 2020, the United States Marshal Service returned summonses as unexecuted
for Defendants Dr. Feeley, Officer Franklin, Officer J. Costello and Dr. Karen with the notations
“not at location.” (ECF No. 16.)

///
     Case 3:19-cv-00347-MMD-WGC Document 31 Filed 09/21/20 Page 2 of 2




MINUTES OF THE COURT
3:19-cv-00347-MMD-WGC
September 21, 2020
Page Two
___________________________________/



        It appears from the UMS-285 forms attached to Plaintiff’s motion (ECF No. 29) that he
tried to send the U.S. Marshal new USM-285 forms for these unserved Defendants (Dr. Feeley,
Officer Franklin, Officer J. Costello and Dr. Karen) with new addresses. (See, ECF No. 29 at pp.
3-6.) The U.S. Marshal returned them with the letter referred to in Plaintiff’s motion because the
U.S. Marshal will not re-serve the Defendants unless ordered by the court.

      IT IS HEREBY ORDERED that Plaintiff’s “Motion to Provide the Amounts of Summons
and Amended Complaints Necessary to Serve All of the Unserved Defendants” (ECF No. 29) is
GRANTED as follows:

        1.      The Clerk of Court shall issue summonses for Defendants Dr. Feeley,
Officer Franklin, Officer J. Costello and Dr. Karen, and deliver the same to the U.S. Marshal for
service. The Clerk shall also send four (4) copies of Plaintiff’s Complaint (ECF No. 4) and four
(4) copies of this order to the U.S. Marshal for service on Defendants.

       2.      In order to save time, the Clerk of Court shall detach Plaintiff’s USM-285 forms
from Plaintiff’s motion (ECF No. 29 at pp. 3-6) and send to the U.S. Marshal, along with the
documents referenced above.

       IT IS FURTHER ORDERED that Plaintiff shall have to and including Friday,
November 5, 2020, in which to serve Defendants Dr. Feeley, Officer Franklin, Officer J. Costello
and Dr. Karen pursuant to Fed. R. Civ. P. 4(m).

                                             DEBRA K. KEMPI, CLERK

                                             By:        /s/______________________
                                                    Deputy Clerk
